Accordingly, haying considered the petition and the
                supporting documentation, we conclude that Backus's offense does not
                warrant the imposition of a temporary suspension or referral to the
                disciplinary board at this time.
                            It is so ORDERED.




                                                                             J.
                                                   Hardesty


                                                                              J.
                                                   Parraguirre


                                                                              J.




                cc: David A. Clark, Bar Counsel
                     State Bar of Nevada/Las Vegas
                     William B. Terry, Chartered




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A

                                                                          ;1,1;1,-4